 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          VERONIKA KIM CARDENAS,                       CASE NO. C18-0782JLR

11                               Plaintiff,              ORDER STRIKING MOTION
                   v.                                    FOR A PROTECTIVE ORDER
12
            CROWLEY MARITIME
13
            CORPORATION, et al.,
14
                                 Defendants.
15
            Before the court is Defendant Intrepid Personnel & Provisioning, Inc.’s (“Intrepid
16
     Personnel”) motion for a protective order striking Plaintiff Veronika Cardenas’ Federal
17
     Rule of Civil Procedure 30(b)(6) deposition notice. (Mot. (Dkt. # 25).) Intrepid
18
     Personnel filed that motion without first requesting a conference with the court. (See
19
     Dkt.) The motion therefore contravenes the court’s August 1, 2018, scheduling order.
20
     (See Sched. Order (Dkt. # 19) at 2 (citing Fed. R. Civ. P. 16(b)(3)(B)(v)) (“[P]ursuant to
21
     Federal Rule of Civil Procedure 16, the Court ‘direct[s] that before moving for an order
22


     ORDER - 1
 1   relating to discovery, the movant must request a conference with the court’ by notifying

 2   [the courtroom deputy] . . . .” (second alteration in original))); see also Fed. R. Civ. P.

 3   16(b)(3)(B)(v) (permitting the court, in its scheduling order, to “direct that before moving

 4   for an order relating to discovery, the movant must request a conference with the court”).

 5   The court therefore STRIKES Intrepid Personnel’s motion for a protective order (Dkt.

 6   # 25) without prejudice to renewing the motion in a manner that comports with the

 7   court’s scheduling order.

 8          Dated this 7th day of March, 2019.

 9

10                                                      A
                                                        JAMES L. ROBART
11
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
